 



Exhibit 10(k)
The Compensation and Organization Committee of the Board of Directors of The
Scotts Miracle-Gro Company (the “Company”) has approved certain employment,
severance and change in control terms applicable to David M. Aronowitz,
Christopher L. Nagel and Denise S. Stump. Pursuant to these terms, if the
employment of any of these executive officers is terminated by the Company,
other than for cause, within 18 months following a change in control of the
Company (as defined in each of the 1996 Plan and the 2003 Plan), such executive
officer will be entitled to receive a lump sum payment within 90 days after
termination equal to two times the executive officer’s base salary plus two
times the executive officer’s target incentive under the Executive Incentive
Plan or any successor incentive compensation plan, in each case as in effect at
the date of termination. If the employment of any of these executive officers is
terminated by the Company prior to a change in control, other than for cause,
such executive officer will be entitled to receive two times the executive
officer’s base salary in effect at the date of termination in a lump sum within
90 days after termination.

